    Case 2:19-cv-10244-PDB-APP ECF No. 1 filed 01/24/19          PageID.1    Page 1 of 4



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

JENNISE SAMUELS NOEL,

        Plaintiff,                                  Case No. ____________________
v.
                                                    Hon. _______________________
MACARTHUR CORP AND/OR MAC
ARTHUR CORPORATION, a domestic
entity, and JACK van den BOOGAART,                  Removed from Genesee County
individually,                                       Case No. 18-112075-CZ

        Defendants.

TOM R. PABST (P27872)                    JACKSON LEWIS P.C.
2503 S. Linden Road                      Katherine J. Van Dyke (P62806)
Flint, MI 48532                          Kristyn R. Mattern (P77548)
(810) 732-6792                           2000 Town Center, Suite 1650
Attorney for Plaintiff                   Southfield, MI 48075
                                         (248) 936-1900
                                         katherine.vandyke@jacksonlewis.com
                                         kristyn.mattern@jacksonlewis.com
                                         Attorneys for Defendants

                              NOTICE OF REMOVAL

        Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, Defendants MacArthur

Corp.1 and Jack van Den Boogaart remove this action from the Genesee County

Circuit Court, where it is currently pending, to the United States District Court




1
 The correct legal entity is MacArthur Corp. “Mac Arthur Corporation” is an assumed name of
MacArthur Corp.
 Case 2:19-cv-10244-PDB-APP ECF No. 1 filed 01/24/19         PageID.2    Page 2 of 4



for the Eastern District of Michigan. In support of their Notice of Removal,

Defendants state:

      1.     On December 20, 2018, Plaintiff Jennise Samuels Noel filed an action

against Defendants entitled Jennise Samuels Noel v. Macarthur Corp and/or Mac

Arthur Corporation and Jack van den Boogaart in the Circuit Court for Genesee

County, State of Michigan. (Exhibit 1, Summons & Complaint.)

      2.     The Complaint alleges three causes of action: (1) Count I for Family

and Medical Leave Act (“FMLA”) interference; (2) Count II for FMLA retaliation;

and (3) Count III for violations of the Americans with Disabilities Act (“ADA”) &

Americans with Disabilities Amendments Act of 2008 (“ADAAA”) (against

MacArthur only).

      3.     This Court has original jurisdiction over Plaintiff’s FMLA and

ADA/ADAAA claims pursuant to 28 U.S.C. §1331. Accordingly, removal from

the state court to this Court because of the existence of a federal question is proper

under 28 U.S.C. § 1441 et seq.

      4.     Defendant Jack van den Boogaart first received a copy of the

Summons and Complaint on January 4, 2019. Defendant MacArthur Corp. first

received a copy of the Summons and Complaint in this matter on January 7, 2019.

      5.     Removal is timely under 28 U.S.C. §1446(b) because fewer than

thirty days have passed since Plaintiff served her Complaint.


                                          2
 Case 2:19-cv-10244-PDB-APP ECF No. 1 filed 01/24/19        PageID.3    Page 3 of 4



      6.     In addition to the Complaint, Plaintiff also filed her witness list,

attached at Exhibit 2. All of the pleadings filed by Plaintiff with the Genesee

Circuit Court are included as exhibits with this Notice.

      7.     This Notice of Removal has been served upon Plaintiff by mail and e-

mail to her counsel, and a Notice of Filing Notice of Removal is being promptly

filed with the Clerk of the Court for the County of Genesee, State of Michigan,

pursuant to § 1446(b).

      WHEREFORE Defendants respectfully request that this action be removed

from the Genesee Circuit Court to this Court pursuant to 28 U.S.C. §§ 1331, 1441

and 1446, that this Court accept jurisdiction of this action, and that this action be

placed upon the docket of this Court for further proceedings as if this case had

been originally instituted in this Court.

                                        Respectfully submitted,
                                        JACKSON LEWIS P.C.

                                        /s/ Kristyn R. Mattern
                                        Katherine J. Van Dyke (P62806)
                                        Kristyn R. Mattern (P77548)
                                        2000 Town Center, Suite 1650
                                        Southfield, MI 48075
                                        (248) 936-1900
                                        katherine.vandyke@jacksonlewis.com
                                        kristyn.mattern@jacksonlewis.com
Dated: January 24, 2019                 Attorneys for Defendant




                                            3
Case 2:19-cv-10244-PDB-APP ECF No. 1 filed 01/24/19                 PageID.4   Page 4 of 4




                                  PROOF OF SERVICE
    The undersigned hereby certifies that the foregoing instrument was served upon
    all parties/attorneys in the above cause at their respective addresses disclosed on
    the pleadings on January 24, 2019 by:

                     Hand Delivery                   X U. S. Mail
                     ECF                               FAX
                   X E-Mail

                              ___/s/ Kristyn R. Mattern___
                                /S/ KRISTYN R. MATTERN




                                            4
